J-S26023-18
J-S26024-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC S. ROLLE,                             :
                                               :
                       Appellant               :   No. 3299 EDA 2017

              Appeal from the Judgment of Sentence May 8, 2017
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0002373-2015


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC S. ROLLE,                             :
                                               :
                       Appellant               :   No. 3301 EDA 2017

              Appeal from the Judgment of Sentence May 8, 2017
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0002374-2015


BEFORE:      BENDER, P.J.E., BOWES, J., and STEVENS*, P.J.E.

MEMORANDUM BY BOWES, J.:                                  FILED JULY 17, 2018

       Eric S. Rolle appeals from the aggregate judgment of sentence of six to

twelve years incarceration imposed following the entry of his guilty pleas at

two separate dockets to trafficking in individuals.1 We affirm.

____________________________________________


1 We consolidated Appellant’s appeals for ease of disposition, as they involve
the same underlying facts and legal issues.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S26023-18


       In November 2014, Appellant was arrested in Lehigh County and

charged with promoting prostitution and other offenses. On January 7, 2015,

Appellant entered a guilty plea to promoting prostitution, and was immediately

sentenced to time served and placed on parole for twenty-three months. In

October 2015, Appellant was arrested and charged at two separate dockets

with, inter alia, involuntary servitude, human trafficking and promoting

prostitution as a result of having provided heroin to two female victims in

exchange for prostituting themselves and providing him with the proceeds

from their illegal activities.2

       According to the criminal information filed at 2373 CR 2015, on

September      29,    2015,     police     responded   to   an   advertisement   on

www.backpage.com in the adult entertainment section for an hour of sexual

intercourse for $180. When the female, K.S., arrived at the predetermined

location, police took her into custody.          K.S. indicated that she had been

working for Appellant for approximately one year, and that, against her will,

he took pictures of her and posted them in an advertisement for her services

on the internet.       K.S. reported that Appellant arranged her “dates” for

prostitution, demanded the money she received for her prostitution services,

and supplied K.S. with heroin.           K.S. told police that Appellant was a drug


____________________________________________


2At the time of his arrest, police found fifteen bags of heroin on Appellant’s
person. Thus, at docket No. 2374 CR 2015, Appellant was also charged with
numerous drug offenses.


                                           -2-
J-S26023-18


dealer who took advantage of her heroin addiction by ensuring that she did

not obtain heroin from anyone else. She also stated that Appellant physically

abused her by strangling, slapping, or hitting her when she did not want to go

on the prostitution “dates” he had arranged.     K.S. also related Appellant’s

threat to kill her by giving her a “hot shot” of heroin laced with rat poison if

she told police that he was pimping her. Criminal Information (Affidavit of

Probable Cause), 9/30/15, at 1-2.

      According to the criminal information filed at 2374 CR 2015, on

September 3, 2015, police met with C.W., who indicated that, for

approximately one year, she had been working as a prostitute, being forcibly

pimped by Appellant.     C.W.’s account was similar to the statement K.S.

provided.    Appellant would post advertisements for her in the adult

entertainment section on www.backpage.com, and physically abuse her if she

declined to go on dates he arranged for prostitution.        Once a date was

completed, she had to give Appellant all of the money she received for her

prostitution services. In return, he would provide her with heroin. She also

indicated that Appellant would physically abuse her and force her to perform

sex acts on him.     C.W. identified, by photograph, Appellant’s girlfriend,

Nefertari Rouse, who assisted Appellant with the human trafficking of C.W.

and other victims. Appellant and Rouse would put C.W. and other victims into

separate hotel rooms for extended periods of time and bring them food and

heroin. Criminal Information (Affidavit of Probable Cause), 10/5/15, at 1-2.


                                     -3-
J-S26023-18


       On May 8, 2017, Appellant entered an open guilty plea to one count of

trafficking in individuals at both 2373 CR 2015 and 2374 CR 2015.             In

exchange, the Commonwealth agreed to nolle pros the remaining charges,

and to discontinue its investigation regarding drug charges in a fourth case

filed against Appellant at 2749 CR 2015. On the same date, the trial court

sentenced Appellant.       At 2373 CR 2015, the trial court imposed a term of

thirty-six to seventy-two months incarceration.3 At 2374 CR 2015, the trial

court imposed a term of thirty-six to seventy-two months incarceration, to be

served consecutively to the sentence imposed at 2373 CR 2015. Appellant

timely filed timely post-sentence motions.       Upon reconsideration, the trial

court found Appellant eligible for the Recidivism Risk Reduction Incentive

(“RRRI”) program, and modified his sentences accordingly. The trial court

denied the remaining post-sentence motions. Appellant thereafter filed timely

notices of appeal and court-ordered Pa.R.A.P. 1925(b) concise statements of

matters complained of on appeal.

       On appeal, Appellant raises a single issue for our review at both dockets:

       Did the honorable trial court abuse its discretion in sentencing
       Appellant to serve two consecutive terms of imprisonment at the
       highest aggravated range of the sentencing guidelines where the
       reasons cited by the court were that he had committed these
       offenses after he had been placed on parole after having been
       convicted of one prior count of promoting prostitution in Lehigh


____________________________________________


3The sentence was to be served consecutively to the sentence imposed for
Appellant’s conviction for promoting prostitution.


                                           -4-
J-S26023-18


       County, Pennsylvania, a contention that is not supported in the
       record?

Appellant’s briefs at 8.

       Appellant challenges the discretionary aspects of his sentence.4

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa.Super. 2010).          Prior to reaching the merits of a discretionary

sentencing issue,

       [this Court conducts] a four[-]part analysis to determine: (1)
       whether appellant has filed a timely notice of appeal, see
       Pa.R.A.P. 902 and 903; (2) whether the issue was properly
       preserved at sentencing or in a motion to reconsider and modify
       sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
       has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there
       is a substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code, [see] 42 Pa.C.S.
       § 9781(b).

Moury, supra at 170 (citation omitted). When an appellant challenges the

discretionary aspects of his sentence, we must consider his brief on this issue

as a petition for permission to appeal. Commonwealth v. Yanoff, 690 A.2d
260, 267 (Pa.Super. 1997); 42 Pa.C.S. § 9781(b).

       In the instant case, Appellant filed timely notice of appeals, preserved

his claims in timely post-sentence motions, and included in his appellate briefs

____________________________________________


4 While a guilty plea which includes sentence negotiation ordinarily precludes
a defendant from contesting the validity of his sentence other than to argue
that the sentence is illegal or that the sentencing court did not have
jurisdiction, open plea agreements such as the one herein do not preclude a
defendant from appealing the discretionary aspects of the sentence. See
Commonwealth v. Tirado, 870 A.2d 362, 365 n.5 (Pa.Super. 2005).

                                           -5-
J-S26023-18


a separate Rule 2119(f) statement. As such, he is in technical compliance

with the requirements to challenge the discretionary aspects of his sentence.

See Commonwealth v. Rhoades, 8 A.3d 912, 916 (Pa.Super. 2010). Thus,

we will proceed to determine whether Appellant has presented a substantial

question for our review.

       In his Rule 2119(f) statements, Appellant contends that a substantial

question     is   presented   because      the   trial   court   imposed   consecutive,

aggravated-range sentences based on its unsupported finding that Appellant

had been trafficking in individuals while on parole for his January 2015

conviction of promoting prostitution.5              Appellant’s contention raises a

substantial question that the sentence imposed was inconsistent with Section

9781(c)(2) of the Sentencing Guidelines. See Commonwealth v. Stewart,

867 A.2d 589, 592 (Pa.Super. 2005) (holding that a substantial question

exists when a defendant alleges the sentencing court considered improper

factors when imposing an aggravated range sentence).



____________________________________________


5Appellant  also contends that the trial court based the severity of its sentence
upon Appellant’s prior conviction for promoting prostitution, which was already
accounted for in his prior record score. Appellant’s briefs at 27-29. However,
this discretionary sentencing issue was not raised before the trial court either
at sentencing or in Appellant’s post-sentence motions; nor was it raised in
Appellant’s concise statements. Therefore, it is waived. See Pa.R.A.P. 302
(providing that issues not raised in the lower court are waived and cannot be
raised for the first time on appeal); see also Commonwealth v. Lord, 719
A.2d 306, 309 (Pa. 1998) (holding that if an appellant is directed to file a
concise statement of matters to be raised on appeal pursuant to Pa.R.A.P.
1925(b), any issues not raised in that statement are waived).

                                           -6-
J-S26023-18


      When evaluating the merits of sentencing claims, we are guided by the

following standard:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

            ....

      When imposing sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant’s prior criminal record, age, personal characteristics
      and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa.Super. 2014).

Additionally, “the sentence imposed should call for confinement that is

consistent with the protection of the public, the gravity of the offense as it

relates to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b).

      Here, Appellant contends that the trial court abused its discretion in

imposing    consecutive,    aggravated-range     sentences     based    on   its

determination that he had committed trafficking in individuals while on parole

following his January 7, 2015 conviction of promoting prostitution. Appellant

claims that both K.S. and C.W. told police that they engaged in prostitution

for Appellant in 2014, not 2015. On this basis, Appellant argues that the trial

court erroneously “accepted as fact without sufficient evidence” that he


                                     -7-
J-S26023-18


committed trafficking in individuals while on parole. Appellant’s briefs at 29-

30.

       At the sentencing hearing, Appellant entered an open guilty plea to one

count of trafficking in individuals at count two of the criminal information filed

at 2373 CR 2015, and one count of trafficking in individuals at count two of

the criminal information filed at 2374 CR 2015. The criminal informations filed

at 2373 CR 2015 and 2374 CR 2015 were supported by affidavits of probable

cause which alleged that Appellant had been trafficking in individuals for

approximately one year, during which Appellant was on parole for his

conviction of promoting prostitution.6           By entering his guilty pleas to the

charges at 2373 CR 2015 and 2374 CR 2015, Appellant admitted that he

committed those crimes as alleged.             See N.T. Guilty Plea, 5/8/17, at 29.

Therefore, we find no merit to his claim that, at the time of sentencing, the

trial court had no evidence that Appellant committed trafficking in individuals

while on parole from his conviction of promoting prostitution.                  See

Commonwealth v. Simpson, 829 A.2d 334, 339 (Pa.Super. 2003) (holding

that the fact a defendant is on parole at the time he committed new offenses

is an extraneous factor that can be separately considered by the sentencing

court).



____________________________________________


6 On January 7, 2015, Appellant was placed on twenty-three months of
probation for his conviction of promoting prostitution.


                                           -8-
J-S26023-18


      Moreover, we find that the trial court at sentencing offered sufficient,

valid reasons for imposing aggravated-range sentences:

      Instantly, [Appellant] entered his guilty plea[s] and waived a pre-
      sentence investigation report, thus we sentenced him
      immediately, noting as an aggravated factor that he was under
      supervision from his [promoting prostitution] conviction when
      these offenses were committed. Further, we considered that
      [Appellant] had been charged after an investigation which
      included [Appellant] placing newspaper advertisements for
      prostitution in February 2015.           There were subsequent
      advertisements for prostitution throughout 2015. We considered
      the facts supporting the convictions as well as the rehabilitative
      needs of [Appellant]. We are mindful of the seriousness of
      [Appellant’s] crimes and the significant effect on the victims,
      which is long[-]lasting. At the time of sentencing, Ms. Rouse, a
      codefendant, who later cooperated with the Commonwealth,
      addressed the court. She expressed the profound impact that
      case has had on her life and continues to affect her. She
      expressed disgust for [Appellant] who was a long-time friend and
      paramour. Ms. Rouse was forthright in her statements when she
      addressed the court. We also considered the protection of the
      public when we imposed the sentence on [Appellant]. Given all of
      our considerations and concerns, we imposed a proper and legal
      sentence on [Appellant]. Our sentence falls squarely within the
      aggravated range of the sentencing guidelines established for the
      crimes committed and does not exceed the statutory parameters.

Trial Court Opinion, 9/14/17, at unnumbered 4-5.

      Our review of the record reveals no abuse of discretion on the part of

the trial court.   The court’s comments during the hearings reveal that it

considered all the evidence presented by both the Commonwealth and the

defense before concluding consecutive, aggravated-range sentences were

appropriate. Therefore, Appellant’s discretionary sentencing claims warrant

no relief.

      Judgments of sentence affirmed.


                                     -9-
J-S26023-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/18




                          - 10 -